Citation Nr: 0735494	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 28, 1984 to June 30, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
bilateral pes planus and assigned a 10 percent rating 
effective July 1, 2004, the day after the veteran separated 
from service.  Jurisdiction over the case was subsequently 
transferred to the Winston-Salem, North Carolina RO and in an 
August 2005 statement of the case (SOC) this RO increased the 
rating to 30 percent effective July 1, 2004.  

A hearing was held before the undersigned in July 2007; a 
transcript of the hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reveal that the veteran had flat foot 
reconstructive surgery on her right foot in January 2003.  
She subsequently filed a claim for service connection for 
bilateral pes planus (along with a number of other 
disabilities).   In January 2004 she was provided with a VA 
general medical examination, which included an evaluation of 
her bilateral pes planus.  The examination noted that it 
could take anywhere from 18 to 24 months post operatively to 
determine the benefit of the surgery.

At her July 2007 hearing the veteran alleged that her 
bilateral pes planus had worsened in severity even after she 
had begun wearing a brace full time.  She also alleged that 
she had experienced spasms in her right foot, which if 
confirmed on examination, could potentially be indicative of 
pathology warranting an increased (50 percent) rating, 
depending on its severity.  Consequently, given that the 
previous VA general medical examination in service was done 
almost four years ago at a time when the long-term effects of 
the recent foot surgery were still unknown, and given that 
the veteran has specifically alleged that her condition has 
worsened since that time, another VA foot examination is 
warranted prior to final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to identify 
all sources of VA treatment or evaluation she 
has received for her bilateral pes planus 
since August 2005 and all sources of private 
treatment she has received for her bilateral 
pes planus since November 2006 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's bilateral pes planus disability.  
The veteran's claims folder must be reviewed 
by the examiner (who should have available 
the criteria for rating bilateral pes planus, 
in conjunction with the examination).  Any 
indicated tests (including range of motion 
studies of the foot/ankle) should be 
performed.  The examiner should specifically 
determine whether the pes planus is 
characterized by marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet and severe spasm of the tendon achillis 
on manipulation.  If these symptoms are 
present, the examiner should determine 
whether they are improved by the use of 
orthopedic shoes or appliances.  In turn, if 
such improvement is shown, the examiner 
should then comment on the degree of 
improvement.  Additionally, the examiner 
should specifically note whether the veteran 
has any functional loss due to pain, 
weakness, fatigue and/or incoordination 
resulting from the pes planus disability.   

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
provide the veteran and her representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until she 
is notified. 
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
 MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



